               Case 19-12220-KBO             Doc 104-1        Filed 11/27/19        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

YUETING JIA,1                                                 Case No.: 19-12220(KBO)

                                  Debtor.                )

                                                      Objection Deadline: December 11,2019 at 4:00 p.m.(ET)
                                                          Hearing Date: December 18, 2019 at 10:00 a.m.(ET)

     NOTICE OF DEBTOR'S MOTION TO (I) RETAIN PQBDN LLC TO PROVIDE
     THE DEBTOR A CHIEF RESTRUCTURING OFFICER AND (II) DESIGNATE
        ROBERT MOON AS CHIEF RESTRUCTURING OFFICER FOR THE
              DEBTOR NIINCPRO TUNC TO NOVEMBER 17, 2019

TO: (a)the U.S. Trustee for the District of Delaware;(b)the Committee;(c)the parties included
     on the Debtor's list of the twenty (20) largest unsecured creditors; and (d) all parties who
     have filed a notice of appearance and request for service of papers pursuant to Bankruptcy
     Rule 2002.

                 PLEASE TAKE NOTICE that on November 27, 2019, the above-captioned

debtor and debtor in possession (the "Debtor"), filed the Debtor's Motion to (I) Retain PQBDN

LLC to Provide the Debtor a ChiefRestructuring Officer and (II) Designate RobeNt Moon as

ChiefRestructz~Ning OfficeNfog the Debtor Nunc Pro Tunc to November 17, 2019(the "Motion")

with the United states Bankruptcy Court for the District of Delaware, 824 Market Street, 3rd

Floor, Wilmington, Delaware 19801 (the "Bankruptcy Court"). A copy of the Motion is attached

hereto.

                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

entry of an order with respect to the relief sought in the Motion must be filed with the

Bankruptcy Court on or before Decen3ber 11,2019 at 4:40 p.m. prevailing Eastern Time.



 'The last four digits ofthe Debtor's federal tax identification number are 8972. The Debtor's mailing address is
 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.



DOCS DE:226537.146353/001
              Case 19-12220-KBO         Doc 104-1    Filed 11/27/19   Page 2 of 3




                PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon:(a) proposed counsel to the Debtor, Pachulski

Stang Ziehl &Jones LLP,919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington,

Delaware 19899-8705 (Courier 19801), Attn: Richard M.Pachulski, Esq.

(rpachulski@pszjlaw.com) and James E. O'Neill ('oLneill(a~szjlaw.com),(b)the United States

Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: David L.

Buchbinder (David.L.Buchbindernusdoi.~).

                PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE,THE COURT MAY GRANT THE RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON DECEM~iER 18, 2019 AT

10:40 A.M.PREVAILING EASTERN TIME BEFORE THE HONORABLE KAREN B.




                            (RemaindeN ofPage Intentionally Left Blank)




                                             2
 DOCS D~226537.146353/001
               Case 19-12220-KBO   Doc 104-1    Filed 11/27/19    Page 3 of 3




OWENS,UNITED STATES BANKRUPTCY COURT JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,824 MARKET STREET,

6TH FLOOR,COURTROOM NO. 3, WILMINGTON,DELAWARE 19801.


Dated: November 27, 2019                   PACHULSKI STANG ZIEHL &JONES LLP

                                           /s/James E. O'Neill
                                           Richard M.Pachulski(CA Bar No. 90073)
                                           Jeffrey W.Dulberg(CA Bar No. 181200)
                                           Malhar S. Pagay(CA Bar No. 189289)
                                           James E. O'Neill(DE Bar No. 4042)
                                           919 N. Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                           Tel: (302)652-4100
                                           Fax: (302)652-4400
                                           Email: rpachulski@pszjlaw.com
                                                   jdulberg@pszjlaw.com
                                                   mpagay@pszjlaw.com
                                                   joneill@pszjlaw.com

                                           Proposed Attorneys for Debtor and Debtor in
                                           Possession




                                       3
DOCS DE:226537.1 46353/001
